EDMONDS, S. J.,
concurring.
I write separately in this case to express my view that, under Article VII (Amended), section 3, of the Oregon Constitution, the majority’s harmless error analysis is improper. In this case, we hold that the trial court erred in denying defendant’s demurrer. I agree with that holding and it is dispositive; the majority’s harmless error analysis thereafter is unnecessary and is contrary to Article VII (Amended), section 3, for two reasons, developed more fully below. It follows, in my view, that remand for the trial to allow the demurrer is the proper disposition in this case, but without the majority’s discussion of harmless error.
The issue, as restated from above, is whether an appellate court should conduct a harmless error analysis under Article VII (Amended), section 3, after it concludes that a demurrer was erroneously disallowed. Relying on State v. Poston, 277 Or App 137, 145, 370 P3d 904 (2016), the majority holds that a harmless error analysis is required under Article VII (Amended), section 3. However, Poston is clearly wrong in that regard, and the majority errs in following its precedent.
Article VII (Amended), section 3, provides, in pertinent part:
“[i]f the supreme court shall be of opinion, after consideration of all the matters thus submitted, that the judgment of the court appealed from was such as should have been rendered in the case, such judgment shall be affirmed, notwithstanding any error committed during the trial[.]”
(Emphasis added.)
*786Thus, for Article VII (Amended), section 3, to apply, the trial court’s error must have been “committed during the trial.” That requirement leads to two observations with respect to this case: First, the error committed by the trial court in this case when it disallowed defendant’s demurrer was made as a pretrial ruling; it was not an error committed during trial. Second, even if the erroneous ruling could be considered to have been made during trial for purposes of Article VII (Amended), section 3, the harmless error analysis the majority employs is improper in this case. In the absence of the trial court’s error, the indictment would have been dismissed and, under those circumstances, there would have been no “trial” at all.
A general understanding of the nature of a demurrer supports the foregoing observations. In general, a demurrer assumes that the facts alleged in the accusatory instrument are true and asserts that the legal consequences of the facts plead are that no plea and trial in response to the allegations need occur as a matter of law. Thus, because a successful demurrer would resolve the charges in the accusatory instrument in defendant’s favor as a matter of law, the allowance of a demurrer would be a dispositive ruling that ended the case for all purposes. A trial, in contrast, commences when a jury is empanelled, or when a defendant waives jury and the case proceeds to an adjudication of the charges alleged in the accusatory instrument. In this case, the denial of defendant’s demurrer occurred pretrial and not during trial. On those facts, in my view, a harmless error analysis under Article VII (Amended), section 3, is improper because the trial court’s error in disallowing the demurrer was not an “error committed during the trial.” Furthermore, even if Article VII (Amended), section 3, harmless error analysis could apply, the error in this case could not be harmless. In the absence of the trial court’s error, there would have been no trial because the allowance of the demurrer would have constituted a final disposition of the case.
The Oregon Criminal Procedural Code (ORS 135.610 to 135.700, in particular) contemplates that a ruling allowing a demurrer constitutes a final disposition subject *787to exceptions which are inapplicable here. A “demurrer” generally is an instrument filed “at the time of arraignment or at such other time as may be allowed” by the court. ORS 135.610(1). ORS 135.630 provides that a defendant “may demur to the accusatory instrument when it appears upon the face thereof” and then enumerates the grounds on which a demurrer may be based, including ORS 135.630(2).1 That provision incorporates by reference the joinder requirements of ORS 132.560(l)(b)(C). ORS 135.640 provides that, when the objections mentioned in ORS 136.630 appear on the face of the accusatory instrument, they must be raised by demurrer, except if the ground for objection is the lack of subject matter jurisdiction or that the facts stated do not constitute an offense, in which cases an objection may be taken at trial under a plea of not guilty and in arrest of judgment. In light of those requirements, it follows that any pleading deficiency regarding the joinder requirements of ORS 132.560 must be raised by a pretrial demurrer; any objection not so raised is deemed waived under ORS 135.640.
“Upon considering the demurrer, the court shall give judgment, either allowing or disallowing it, and an entry to that effect shall be made in the register.” ORS 135.660. “If the demurrer is allowed, the judgment is final upon the accusatory instrument demurred to and is a bar to another action for the same crime” subject to the court allowing the case to be resubmitted to the grand jury or *788refiled by the state. ORS 135.670(1) (emphasis added). If, on the other hand, the demurrer is disallowed, ORS 135.700 provides that the court shall permit the defendant to enter a plea and proceed to trial. Under those statutes, had the trial court allowed the demurrer as it should have, it was required to enter a final judgment in favor of defendant on the charges in the accusatory instrument.
Applying an Article VII (Amended), section 3, harmless error analysis to what is intended, under the governing statutes, to constitute a final adjudication of the allegations in the accusatory instrument is inconsistent with the terms of that constitutional provision. Again, under the terms of that provision, for harmless error analysis to apply, the error must have been committed during the trial and, in the circumstances here, that is not the case.2
And, again, even assuming that Article VII (Amended), section 3, harmless error analysis could apply, the error in this case could not be harmless because the allowance of demurrer would have constituted a final disposition of the case. Furthermore, by applying the analysis set forth in Poston, the majority improperly provides the state a “second bite of the proverbial apple” on appeal to affirm a conviction based on an accusatory instrument that was of no legal effect ab initio. Said otherwise, Article VII (Amended), section 3, could not have been intended by the voters, who adopted it in 1910, to have the legal effect of transforming a void accusatory instrument into the foundation for a legally valid judgment of conviction.
In sum, the error in this case was not committed during trial, and, even if Article VII (Amended), section 3, is somehow applicable, “[t]he context of the legal error *** is significant” in determining whether error is harmless. State v. Davis, 336 Or 19, 33, 77 P3d 1111 (2003). The harmless error analysis employed by the majority—considering *789evidence that was admitted in a trial that should never have occurred—is improper. A correct ruling on defendant’s demurrer in this case would have resulted in a final judgment resolving the accusatory instrument in defendant’s favor. Thus, because no verdict in this case should have been rendered at all, the only logical conclusion is that the error in disallowing the demurrer affected the verdict. See id. (the “ultimate issue under Article VII (Amended), section 3, * * * [is] whether there was little likelihood that the error affected the verdict”).
Finally, I observe that, in Poston, the court cited State v. Eberhardt, 225 Or App 275, 201 P3d 915 (2009), rev den, 347 Or 608 (2010), as support for its application of its harmless error analysis. See Poston, 277 Or App at 145. But, as the Poston court acknowledged, Eberhardfs factual posture differs from Poston and this case. In Eberhardt, the defendant claimed that the indictment did not state facts sufficient to constitute a crime. 225 Or App at 277. In response to that argument, we concluded that, even if the demurrer should have been allowed, any error would be harmless. However, we did not engage in that case with the question of whether a harmless error analysis under Article VII (Amended), section 3, was proper in the first instance. Rather, we merely assumed without deciding that such an analysis would apply. Thus, in my view, Eberhardt does not support the Poston ruling.
For the foregoing reasons, the majority errs in this case when it follows the Poston analysis. Although the majority’s analysis regarding harmless error is incorrect, that error does not affect the outcome on appeal in this case.3 The majority properly concludes that the trial court must allow the demurrer. Accordingly, I concur that the case ought to be remanded to the trial court to allow the demurrer.

 ORS 135.630 provides:
“The defendant may demur to the accusatory instrument when it appears upon the face thereof:
“(1) If the accusatory instrument is an indictment, that the grand jury by which it was found had no legal authority to inquire into the crime charged because the same is not triable within the county;
“(2) If the accusatory instrument is an indictment, that it does not substantially conform to the requirements of ORS 132.510 to 132.560, 135.713, 135.715, 135.717 to 135.737, 135.740 and 135.743;
“(3) That the accusatory instrument charges more than one offense not separately stated;
“(4) That the facts stated do not constitute an offense;
“(5) That the accusatory instrument contains matter which, if true, would constitute legal justification or excuse of the offense charged or other legal bar to the action; or
“(6) That the accusatory instrument is not definite and certain.”


 Some pretrial rulings (e.g., the failure to suppress evidence) could result in evidentiary errors committed during trial for purposes of Article VII (Amended), section 3. However, because the failure to allege ultimate facts regarding joinder is a final disposition in this case and that ground can only be raised pretrial by demurrer under the governing statutes, there is no need to further explore the scope of what constitutes “error committed during the trial.”


 In Poston, the improper application of a harmless error analysis did affect the result. In that case, we held that all of the evidence presented at the defendant’s trial was admissible to prove the defendant’s culpable mental state in the promotion of prostitution but not with regard to the identity theft counts for which the defendant was charged. It followed necessarily that the erroneous denial of the demurrer was harmless as to the promoting prostitution counts but not harmless with respect to the identity theft counts. Without the application of a harmless error analysis, all of the defendant’s convictions should have been reversed.